DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to papers filed 03/08/2022.
Claim 1 has been amended. No claims have been newly added or newly canceled.

Claims 1-5, 7-8, and 10-12 have been examined on their merits.

Rejections and/or objections not reiterated from previous office actions are hereby withdrawn due to amendment. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-8, and 10-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicants have entered the limitations wherein steps for suppressing WNT signaling in PSCs are followed by steps for promoting WNT signaling in the EFSCs by removal of EFSC media from the EFSCs to produce NCSCs and then suppressing TGFβ and ROCK signaling in the culture of NCSCs to thereby culture CECs in claim 1.  
There is insufficient support in the disclosure as originally filed for this limitation; thus it is being considered new matter.  Applicant has indicated that support for the new limitations can be found in the claims and in paragraphs 47 and 80 of their specification, however the cited claims and the cited paragraphs do not recite all the new claim limitations and thus these new limitations are deemed to introduce new matter. 
Applicant now asserts that support for this amendment can be found at paragraphs 6, 43 and 80, however, these paragraphs do not describe the combination of limitations as claimed either.
In addition Applicant has added the limitation “wherein the culture comprises 70% or more EFSCs” after the step of b. “suppressing WNT signaling in the PSCs” and before the step for d. “suppressing TGFB and ROCK signaling in the culture of NCSCs”. This is also not supported in Applicant’s disclosure as well. Applicant’s Specification indicates that PSCs are converted into EFSCs en masse when IWP2, LDN193189 and SB431542 are used in an eye field priming medium supplement for one week (page 24 para 80). There is no support for attaining a high percentage of EFSCs without this particular combination and thus achieving at least 70% of EFSCs with only WNT inhibition of PSCs as claimed is not supported.
An amendment to the claims or the addition of a new claim must be supported by the description of the invention in the application as filed. In re Wright, 866 F.2d 422, 9 USPQ2d 1649 (Fed. Cir. 1989).  Applicant is required to cancel the new matter in the reply to this Office Action.
The introduction of claim changes which involve narrowing the claims by introducing elements or limitations which are not supported by the as-filed disclosure is a violation of the written description requirement of 35 U.S.C. 112, first paragraph. See, e.g., Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir.1996).


Claims 1-5, 7-8 and 10-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for differentiating human pluripotent stem cells (hPSCs) in vitro into eye field stem cells (EFSCs) by culturing the hPSCs for one week in a culture medium comprising IWP2, LDN193189 and SB431542 to produce a cell population that is at least 70% EFSCs , does not reasonably provide enablement for suppressing WNT signaling in the PSCs to produce a culture of eye field stem cells (EFSCs) wherein the culture comprises 70% or more EFSCs.  
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
Applicant’s disclosure specifically states that inducing differentiation of human PSCs toward the eye field identity is performed under the synergistic inhibition of IWP2, LDN193189 and SB431542 in order to convert the human PSCs into EFSCs en masse (page 24 para 80). The Specification states that human PSCs are exposed to these signaling agents at the same time and for the duration of one week and thus the outcome of high EFSCs production of at least 70% is not shown to occur without these specific conditions.
The teaching of Zhao et al (IOVS 2016-from IDS filed 10/26/2018) indicates that the specific selection and timing of the addition of signaling agents affects the direction in which pluripotent stem cells differentiate into (such as retinal or corneal endothelial cells) (page 6880-6881) and including the differentiation of PSCs into EFSCs (page 6879 results). Any ambiguity in the recitation of the method steps to produce a specific cell type could affect the outcome (see Figure 6). 





Response to Arguments
Applicant's arguments filed 03/08/2022 have been fully considered but they are not persuasive. The arguments have been addressed in so far as they relate to the new rejections above.
Applicant argues that support for their amendments can be found at paragraphs 6, 43 and 80.
This is not found persuasive as the combination of steps as recited in the claims is not found in Applicant’s disclosure.
Regarding written description, MPEP § 2163.05(II), “The trouble is that there is no such disclosure, easy though it is to imagine it.”) (emphasis in original); Rozbicki v. Chiang, 590 Fed.App' x 990, 996 (Fed. Cir. 2014) (non-precedential) (The court found that patentee, “while attempting to obtain the broadest claim language possible during prosecution, cannot now improperly narrow its language by importing limitations not supported by the claim language or written description.”).
In addition Applicant has added the limitation “wherein the culture comprises 70% or more EFSCs” after the step of b. “suppressing WNT signaling in the PSCs” and before the step for d. “suppressing TGFB and ROCK signaling in the culture of NCSCs”. This is also not supported in Applicant’s disclosure as well. Applicant’s Specification indicates that PSCs are converted into EFSCs en masse when IWP2, LDN193189 and SB431542 are used in an eye field priming medium supplement for one week (page 24 para 80). There is no support for attaining a high percentage of EFSCs without this particular combination and thus achieving at least 70% of EFSCs with only WNT inhibition of PSCs as claimed is not supported.





Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen, B., Dodge, M.E., Tang, W., Lu, J., Ma, Z., Fan, C.-W., Wei, S., Hao, W.., 30 Kilgore, J., Williams, N.S., et al. (2009), “Small molecule-mediated disruption of Wnt-dependent signaling in tissue regeneration and cancer”, Nat Chem Biol 5, 100-107.
Lamba, D.A., Karl, M.O., Ware, C.B., and Reh, T.A. (2006), “Efficient generation of retinal progenitor cells from human embryonic stem cells”, Proc. Natl. Acad. Sci. U.S. A. 103, 12769-12774.
Lamba, D.A., McUsic, A., Hirata, R.K., Wang, P.-R., Russell, D., and Reh, T.A. (2010), “Generation, purification and transplantation of photoreceptors derived from human induced pluripotent stem cells”, PloS One 5, e8763.
Zuber, M.E., Gestri, G., Viczian, A.S., Barsacchi, G., and Harris, W.A. (2003), “Specification of the vertebrate eye by a network of eye field transcription factors”, 35 Dev. Camb. Engl. /30, 5155-5167.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA J SCHUBERG whose telephone number is (571)272-3347.  The examiner can normally be reached on 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAURA J. SCHUBERG
Primary Examiner
Art Unit 1632



/LAURA SCHUBERG/Primary Examiner, Art Unit 1632